Citation Nr: 1634283	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  14-09 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for multiple myeloma, to include as secondary to herbicide exposure, based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1963 to March 1968.  He died in November 2012.  The appellant is his surviving spouse and the substitute-claimant in this appeal.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, based on claims initiated by the Veteran prior to his death.  The appeal relating to that claim, as to only the issue identified on the title page of this document, remained pending at the time of the Veteran's death.  Pursuant to her request, the appellant was substituted for the Veteran as to that pending claim by RO action.  See 38 U.S.C. § 5121A.

The appellant had a hearing before the Board in March 2016 and the transcript is of record.


FINDINGS OF FACT

1.  The preponderance of evidence reflects that the Veteran did not serve in the Republic of Vietnam during his service and was not exposed to herbicide agents during his duty on board U.S. naval ships or in Guam.

2.  The preponderance of evidence reflects that the Veteran's multiple myeloma was not incurred in or aggravated by service.
CONCLUSION OF LAW

The criteria for service connection for multiple myeloma are not met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

Notice and Assistance

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

If a Veteran was exposed to an herbicide agent during active service, certain enumerated diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Multiple myeloma is one of the listed diseases.

If a Veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea in or near the DMZ between April 1, 1968, and August 31, 1971, then exposure is not presumed; and actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related disease under 38 C.F.R. § 3.309(e) to be applicable.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(p).

However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Analysis

The Board notes that the Veteran was not claiming, nor is the appellant currently claiming, service connection for multiple myeloma on a direct basis.  Based on a review of the evidence, the Board finds that service connection on a direct basis is not warranted.  The service treatment records (STR) are negative of any mention of multiple myeloma.  The separation examination conducted in March 1968 did not indicate that condition.  The earliest indication of complaints, treatment or diagnosis for multiple myeloma was not for several decades after service, in 2010.  Therefore, service connection on a direct basis is not warranted.

The appellant's claim is that this disability is related to the Veteran's exposure to herbicides.  The Veteran served in Guam and prior to his death he claimed that his exposure to Agent Orange occurred in Guam.  The appellant has also argued that her husband went on assignment to Vietnam.  Therefore, there are two arguments that must be addressed, exposure in Guam and exposure in Vietnam.

The Veteran's service records show he was a rifleman in the Marines and does not show evidence of service in Vietnam.  When the Veteran first filed his claim in May 2010, he wrote on his application that he served in Vietnam from March 1965 to January 1966.  However, his DD-214 does not document service in Vietnam.  A "Sea and Air Travel embarkation slip" in the Veteran's personnel file shows that he departed California in June 1965 to serve in Guam.  The same document shows that he left Guam to return to the United States in March 1967.  Entries in the personnel record detail the Veteran's duty stations for his entire period of service; there are no entries related to Vietnam.  

His service treatment records (STR) also show that he served in Guam, not Vietnam.  For instance, a 1966 March record shows treatment for acute appendicitis and the record is stamped: U.S. Naval Hospital in Guam.  In a statement submitted in October 2010, the Veteran wrote, "while in service in Vietnam I was married to...on October 1, 1966 in Guam..."  He included documents of the marriage and divorce.  This corroborates service in Guam, but not Vietnam.

Following denial of the Veteran's claim in a February 2011 rating decision, the Veteran submitted the following statement: "I am requesting that you reconsider your decision on my claim for multiple myeloma as a secondary condition to exposure to Agent Orange.  I was in Guam in 1965 where I was exposed to Agent Orange.  I was hospitalized far (sic) appendix surgery in Guam in 1965-1966..."  In this statement, the Veteran is claiming exposure only in Guam and makes no assertion of setting foot in Vietnam.  In another statement submitted in March 2011, the Veteran reiterated that he served in Guam and believed his exposure to Agent Orange occurred in Guam.  In a statement dated in September 2011, the Veteran again reiterated that his exposure occurred in Guam.  No mention of Vietnam was made in that statement.  While the Veteran initially claimed service in Vietnam, he never gave specific details about service in Vietnam, only service during the Vietnam War.  When he did give details of his service they were focused on Guam, not Vietnam.  Taking the Veteran's written statements as a whole, it seems more likely that he was claiming service during the Vietnam War era, but not in Vietnam as his specific factual allegations always focused on Guam, not Vietnam.

Initially, the Veteran's wife continued the claim on the basis of exposure in Guam, not Vietnam.  Following the Veteran's death, the appellant submitted a VA Form 9 in March 2014.  In that form, the appellant did not allege that the Veteran served in Vietnam.  Instead, the argument was focused on his service in Guam.  It was not until the Board hearing that the appellant alleged that her husband served in Vietnam.  She testified that she recalls her husband telling her that he went on "special" and "top secret missions" to Vietnam.  This was the first time this allegation was presented.

The Board finds that the evidence is against a finding that the Veteran served in Vietnam.  The Veteran's DD-214 does not indicate any service in the Republic of Vietnam.  His STRs and personnel records confirm that he was stationed in Guam in 1965-1967.  The Veteran's statements seem to be focused on service in Guam during the Vietnam War and none of his statements provide specific allegations of time in Vietnam.  The Board has considered the appellant's testimony that the Veteran said he went on secret missions to Vietnam.  Again, the Veteran's records do not support this allegation.  The Board has no reason to doubt the appellant's credibility with respect to her assertion that the Veteran said he went on secret missions.  However, the Veteran did not make any such statement prior to his death to VA and his personnel records do not support a finding that he went to Vietnam.  The Board finds that the contemporary evidence of records, specifically his STRs and personnel file, as well as the statements of the Veteran contradicts the appellant's current testimony that her husband was on the ground in Vietnam; consequently, the Board finds that her testimony is not credible.  (The Board is not making a finding that this lack of credibility is due to any negative motive on the appellant's part; it may simply constitute misrecollections due to the passage of long periods of time).  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence).  Therefore, exposure based on service in or near Vietnam is not warranted.

The appellant also testified that the Veteran served on the USS Cambridge in the Mediterranean Sea and that they had "light shows" on the ship that the Veteran apparently told her were related to Agent Orange.  The Veteran's personnel file shows that he served on the USS Cambridge in the Mediterranean Sea prior to his deployment to Guam.  However, the Board takes judicial notice that there has never been any evidence to suggest that Agent Orange was deployed on Navy ships in the Mediterranean Sea.  Therefore, that argument lacks credibility.

The next issue before the Board is whether the Veteran was exposed to Agent Orange in Guam.  Service in Guam is conceded.  The Board notes that the Veteran served at the "Marine Barracks Guam, M.I." which was at the U.S. Naval Base.  While the appellant testified that her husband served at Anderson Air Force Base this does not seem credible.  The Board takes judicial notice that all of the Naval bases on Guam are located on the Southern half of the island, whereas, Anderson Air Force Base is on the Northern half of Guam.  It seems unlikely that the Veteran, a Marine, would be working security at Anderson Air Force Base.  Also, the appellant's argument is contradicted by the Veteran's own written statements wherein he explained that he worked at the U.S. Naval Base and his personnel file.

In a September 2011 statement, the Veteran wrote that he was stationed at the Marine Barracks at NCS (Naval Communications Station) where he worked security.  He wrote that he found it strange there were no mosquitos or insects and he recalled being told to not drink the water.  He claims that it is a known fact that pesticides were stored in Guam.  He wrote that he saw Agent Orange being loaded.  

The Veteran submitted a written document entitled "Statement of Contamination on Guam" by another veteran.  The document claims that Guam was contaminated with DDT and herbicides.  The veteran also claims that Agent Orange and other contaminates were stored in Guam prior to use in Vietnam.  The document also discusses radiation exposure that occurred in Guam after World War II.  The veteran also claims that the drinking water in Guam was contaminated.  The document argues that various U.S. government agencies, including the EPA and GAO, have confirmed that contaminations occurred in Guam.

The appellant's representative also submitted a Dow Chemical report entitled "Risk for Investors."  The report discusses the handling of Agent Orange at the Anderson Air Force Base in Guam.  The representative specifically pointed out footnote 131 of the report which reads: "U.S. Agency for Toxic Substances and Disease Registry, Centers for Disease Control, Public Health Assessment, Anderson Air Force Base Yigo, Guam Appendix A: Evaluation of Potential IRP Sites at Anderson AFB.  EPA FACILITY ID: GU6571999519."  The Form 9 argues that this footnote concedes the presence of Agent Orange in Guam.  Even assuming this document supported a finding of exposure at Anderson Air Force Base, the evidence does not support a finding that the Veteran ever served at Anderson Air Force base.

The RO submitted a request for information from the Compensation Service in August 2013 about possible Agent Orange exposure in Guam.  The Compensation Service provided the following response: "The Department of Defense (DoD) has provided Compensation Service with a listing of locations outside Vietnam and the Korean DMZ where tactical herbicides such as Agent Orange were used, tested, or stored.  The list does not contain names of individuals involved with the tactical herbicides.  Additionally there are no references to routine base maintenance activities such as range management, brush clearing, and weed killing.  These were accomplished with commercial herbicides on all military bases worldwide.  Commercial herbicides do not fall under the regulations governing tactical herbicides at 38 CFR § 3 307(a)(6)(i)."

"Regarding your Veteran claimant, the DoD list does not show any use, testing, or storage of tactical herbicides at Anderson Air Force Base Guam.  Tactical herbicides were developed for use in the jungles of Vietnam not for general use in the United States or Guam.  Therefore Compensation Service can provide no evidence to support the claim."

The Board finds that service connection is not warranted based on herbicide exposure.  In support of the claim, the Veteran and the appellant have submitted a number of pieces of circumstantial evidence indicating Agent Orange was stored at Anderson AFB and herbicides were used in Guam.  Initially, according to the United States Department of Defense (DoD), Andersen AFB is not among the locations where herbicides were known to have been stored or tested.  The DoD has listed areas outside of the United States and Vietnam in which there was herbicide testing and/or storage site(s) for herbicides.  The following areas, and only the following areas, are listed: Cambodia, Canada, India, Korea, Laos, Puerto Rico, various places at sea, and certain areas of Thailand.  The DoD list does not include Guam.  (See VA's Public Health website.)  Moreover, there is no official service department record or other competent credible evidence of record that the Veteran was exposed to herbicides in places he served, or that he was in a location at a time where he may have been exposed to such.

The Veteran submitted another Board decision that granted service connection based on herbicide exposure at Andersen Air Force Base.  The Board notes that Board decisions have no precedential value so the fact that the Board granted an appeal with regard to another veteran's claim cannot be relied on as legal authority for a determination in this case.  See 38 C.F.R. § 20.1303.  Further, while there is evidence to show that the Veteran was at Guam, there is no evidence to show that he ever visited or was stationed at Andersen Air Force Base.  Those are in two different locations on Guam.  The evidence is found to be insufficient to verify exposure to Agent Orange on a factual basis.

Based on the evidence, the Board concludes that the Veteran was not exposed to herbicide agents presumptive for the disability claimed during his service.  The personnel records do not support a finding of exposure.  The Board finds this more persuasive than the anecdotal reports of Agent Orange by the Veteran.  The Veteran is not entitled to the presumption of service connection for the disabilities claimed based on herbicide agent exposure.

The Board also considered the lay statements of the Veteran and appellant.  Although lay persons are competent to provide opinions on some medical issues, the disabilities here could have multiple etiologies and thus falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran, as a lay person, is not competent to offer an opinion on the issues here.

In sum, the evidence of record does not support a finding that service connection for the claimed disability is warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for multiple myeloma, to include as secondary to herbicide exposure, is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


